                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-583-MOC-DCK

 TWIST, INC. and BOOM AIR, LLC,                      )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )    ORDER
                                                     )
 B GSE GROUP, LLC,                                   )
                                                     )
                Defendant.                           )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Agreed Joint Motion To Modify

Scheduling Order” (Document No. 29) filed October 2, 2020. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Agreed Joint Motion To Modify Scheduling

Order” (Document No. 29) is GRANTED. The Patent Claim Construction Scheduling Order

(Document No. 17) shall be amended as follows:

               File Opening Claim Construction Brief      January 15, 2021;

               File Responsive Claim Construction Brief   January 29, 2021;

               File Reply Claim Construction Brief        February 5, 2021;

               File Surreply Claim Construction Brief     February 12, 2021;

               File Claim Construction Chart              February 19, 2021; and

               Claim Construction Hearing                 TBD.




      Case 3:19-cv-00583-MOC-DCK Document 30 Filed 10/06/20 Page 1 of 2
SO ORDERED.


                          Signed: October 5, 2020




                                  2
Case 3:19-cv-00583-MOC-DCK Document 30 Filed 10/06/20 Page 2 of 2
